ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on June 2, 2022 has been entered and made of record. The drawings (Fig(s) 1, 2-4b, 6, 10a-13) were previously determined to contain informalities requiring correction in Miscellaneous Communication filed on April 22, 2022. Applicant's submitted Replacement Drawings have been considered and are accepted by the Examiner. 

Reasons for Allowance
Claims 1 - 16 are allowed. The following is an Examiner’s statement of reasons for allowance: Independent claims incorporate detailed subject matter of the process and system for 3D reconstruction of flexible pipes. 
Pionetti et al. (US 6,461,083 B1) teaches a bottom-to-surface method and system for an underwater pipe installed at great depth. Tofini (US 2013/0319061 A1) teaches a camera configured to produce an image of the longitudinal periphery of the curved portion of the workpiece and a processor configured to determine the curvature of the curved portion of the workpiece based on the measuring points. McCloskey et al. (US 2016/0102975 A1) teaches arbitrarily shaped objects (e.g., an object with a radius or a curvature) may be measured with a dimensioning system. De Aquino et al. (US 2008/0317555 A1) teaches a subsea system provided with a controllable curvature flexible pipe.
The closest prior art Pionetti et al. (US 6,461,083 B1), Tofini (US 20130319061 A1), McCloskey et al. (US 2016/0102975 A1) and De Aquino et al. (US 2008/0317555 A1)  do not disclose the claimed element, “at least one flexible pipe of the flexible pipes painted with a first specific regular pattern, a bend restrictor painted with a second specific regular pattern; straps for buoys painted with a third specific regular pattern; hoisting straps of an arch bend painted with a fourth specific regular pattern, for a second-end direct vertical connection operation and generating the radius of curvature along the flexible pipe”. Therefore, the prior art references taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claims. While a process and system for determining a radius of curvature was known at the time of the invention, Applicant's very specific claimed process and structure is considered patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571)270-0498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425